OFFICE   OF THE ATTORNEY        GENERAL      OF TEXAS
                             AUSTIN




Honorable Fred lorrlr
County Auditor
pow county
LiMlrgston, Texa8
Dar   8lr:




          Toot totter req
nent on the abovo rtated




                                   e a r0a  8horrinaaate,
                                  rpo8e of trip, rpe8dometor
                                  at   t&o end   or thla    trip.
                                in thfi maimer,and asj
                            n they OaB be (Ledu&ted.
                         County auditor, the authority to
                    efore apprming hi13rcoount f43rtra-
                        Or ha8 th8 C8Emi88ion8r’r          oourt
      this   authority before   thrr d&w     tbi8   aooO~Bt
      ior  trarel  0xpoi1888?   or should   the CORd88iOBOr'8
      COUrt be 8MBti8rid with hi8 aOQOUBt, dU8t 8hOW-
      ina;apaedoretsr'readings, anO allor the aeewnt,
      woud I hare the aatherity to dunand more tbka lk
Honorable Fred Korrlr,Fags 8


       OWOFB 8tZAtWlellt,8tatiBe thatthe8e Pi148
       were traveled In line or duty, 8-e briay
       neoe88ary) eta.
               "Plea8e give me a rullpg, or advise 88
       to the proper    8tep8 to take In thl8 mtter.’
          Polk County has a              p0     ul.atlonof ltO,w5 l@labitantr
aooordlag to the 1940 Federul                 % 8a8u8, and tha county orrioial8
or   8aid   county   are   00mpineat0a          on an mmual  salary ba8i8.
          Seetloo b or Article 8fJ90,Vernon’8 Annotated Civil
stututaal,rsab8 ln part IX8 follont

             r(b)   Skoh orrleer named in thi8 A&,,
       Where he reaeire8 a 8abw       a8 ormpenrptlon
       tar hf8 0emlae8, 8hall be emporered and p*r-
       mitted to pUroha8e und bats ohurged to hi8
       county all rmsdimble expenee8 moemu
       the proper and t&W      eon&dot of M8 offfi"00
       premlw     on OffiOitk18w bonds, praium   0B rL8,
       burglary, thsrt, robbe,, lneuranoe protertla((
       public rw8     and lnelod2,    the coat OS Iraretr
       bond6 for hi13DepUtfe8,     ruoh eXpon8e8 .bobe
       pas8eclon, pmt-determiod and allewd’ in kidl
       and mouBt8, a8 nearly a8 pooslrible,    by the
       cQmBi88i@BeP8*
                   Court            enoe       earl8 !zl@ath for.   th
       enduingmath      upon the appfioatlon w eaoh
       OffiOir, 8dBe       the kind , jkobable amoant~or
       expenaltare an4 the nsoe88i-,y    r0r the s*pea*r
       or hi0 ottfoe ror 6uoh ensuing month, whloh
       applloation *hell, befor presentation to raid
       oo~rt, rlrst be sndor8eQ by bhr County .AuUltor,
       ir any, otherwl8o the County Trearuror,.only
       a8 to whether igo& ara available for payment
       or such expenmel. . , .
                                            “
            "Suoh puroba8es    8htiA be made by eaoh 8rrf-
       oer,,when allewed, only br reuul8l8ion in man-
       ner provlbed by the County Auditor, If eny,'
       otherwise by the ~OilUaiO8iofiW8*   Cotlrt., &Oh
       orrieer ehall, at ths,oloiie0r each aohth 0r~
       hllrtenure or orrloe, ‘&ekean ltd!wQ        an& rworn
       r ort oi all ap rwad expeMo8 igpurred b? hla
       a3 ohergea to hPa ooun8y, aoeompanpbg mob
       report wish hv0i008     eW6Pin& such pUrGh68e8
       and reQti8itiOn8 iaeUe$ br hia %n 8UppOSt      Of
Eonorable Fred lKorrl8,Ppge S


     8uoh report. xr 8uOh espwl8.8 be lnourred
     in oonneetion with any partioular oalle,8uOh
     report shall name 8UOh oa8e. Such report,
     ifIVOiOe8and requisitions 8hall be eubjeat
     to tiheaudit 0r the county Auditor, ii any,
     otherwise by the Comlssloners* Court, and
     ii it appear8 that any lten wa8 not lnourred
     by suoh Officer, or that such item was not
     a neOa8EIacfor lo&        expeare or suoh errloe,
     or puroha8ed upon proper ref&8itloa, auoh
     ltanishall be by said County Auditor or
     Court   rejeoted,    in whioh OECI~I the payment
     of 8uch item may be adjudloated in any court
     0r oompetant      furl8diotlon. All lrwh approv-
     ed o h io u a n8la o Qunt8   8hall be &aid rrom
     the Orrlaer8~ Wary        Fund wiles8 othsnlse
     provided herein.
          ”
              .   .   l



          There the automobile or automobile8 are
    ORBWI by the Shedif or his Deputies, thq
    shall be allowed rour (y! cents ror rob
    mile trarsled in the Qisoharge 0r 0rri0tii
    bu8iaes8, which 8oI shall Oover all expemee
    or the malntenmoe, depreelatioa     lnQ opeatlon
    Cl 8UOh automobllc. 8ueh mileage 8hau ba
    reported ant¶ paid in the 8rme manner pre-
    8erlbe4 for other allowabl$~expeMe8 under
    the provi8lOn8 Oi,thi8 8ell.biOlI.  NO autosloblle
    ahall be allowed for any.~@dputysherlif ex-
    oept those regularly emplOyad in outaide work,
    It 8hd3.  be the duty or the COUMiy Audltoti     ii
    any, otherwi8e the Cuaalo~~lo&r~*    Conrt, to
    aheek the epeedoaeter reaQla(:   of each oi 8ald
    aUt0mObile8, ovaed by the Ooonty onOe saoh
    month aad to keep a pub110 rseord thereof; no
    automobile Owed bg th4 OoU.ntyshall be u8Ml
    ror any private purpo88.”
          Qensrclly speaking, the general dUtie8 of the Audi-
tor are to keep an overlight or all tha OriiO6P8,Or the oount~,
di8trlOt or 8tate, who POJ be authorixrd 0~ required to Se-
oel.reor colleot money for the use of or-bslonging to th6 Oounty,
Xcimmibla Brad lWrl8,               Pega 4


 and to 8ea to the mtriot enfareamant   of the lawa govarni~
 county finnnoar.  kf0~4ap4dmall7,      it 18 hi.8duty t0 4tia
 acaount8 and raporb, OOMt OII8h,pra8orlba form8 and ml.8
 to be u8ad in the eolleotion  of county ravemaa,    and raoeiva
 bids formatarial8 and rupp&le8. Xe 18 required      to keap =I..-
 orated a0wunt8,  naka quarterly and mnu81     finan0i.l r4port,8
 to the C.~la.ionar8' Court, and to parSorm vllriou8other
,dutio. impoeed upon him by law.
                   Artiola l&4$ Vernon’8 Annotated        Civil   6t.tUt.8,
referring          to the County Auditor, provldwt
                           ra8Oriba an4 prepare the fora
                   ?I% shall
          to bo wad   by a,P~
                           1 p.raon8 in collaotion of county
          ravenU8Q,  fund., fees and all other monay8, and
          the mode and mariir of ke.pln$ .nd 8ktill#Jtheir
          WQOWt8,    end oh. time, mod. and wnnar of m8k-
          lag their report8 to the auditor, a186 th. node
          and mmnar of making their 4nnu.l report 41
          sffioa f.48 oollaotad and disbursed, end the
          aENWlit l'efWdt9dto the COWit) in aXCa.8 Of tho8.
          allowed under the g.ntr.1.P.. bill law. X4
          8h.11 have power to edopt and'enforce suah
          r.@.atiwa    not i.OoIl8iSt.llt
                                        with the oonstitu-
          tloa and 1.~4, 88 he nay 8.~ eaeential ts th.
          speedy and gro2.r aollacti.on,oheoking and ao-
          oounti~ of the lWVMtl.8 4nd other funffaand
          fees belongI% to the oounty.”
           It will bt,noted that Artlola W?@, 8qra,     only .u-
thorice  and impoea8 the duty upon tba County Auditor it any,
otharri8a the Co~eusl.o&ar.* Uouxt, to aheoJsthe spaa&matar
reading of a.oh of aaid automobilee, owned by the ceunty, on..
laah m0at.hand to k4.p a public raoord thereof. Thir artlole
furth.r provide8  that *no autrmnobtla owned by the .ouaty 8b.11
be used      for    any   private   p0rp.84.~   Where   the   autonmbila      @I
4utomob11.4 used br the shsrlff or hia depiltiar,araowed br
the couaty and ape not wad for any private yurpoao, the
amount of mllaaga traveled    oan be determined by . opsadoaatar
reading of teachof mid autcxnobil.8ueed ln the t3.Wuaotlon
Sf Offiaial bu.in.88. ?&waver,     where suoh autaa.bila or auto-
aobiias are owned by th. aharlrf or hia doputlar and are wad
for private  purpose8 a8 wall a8 On offfaial bu8inarr tha pro-
par milaa a~ trrvelad on offiaial   bU8iSA.88 oMnOt ba d@tmiaad
b]r4 read& g of the 8pe4dOIS4tOr   of suah .ut.mobila 4r ,aUtolaO-
bll.8.
Bonolrbla Fred   Worrl8,   Page S


          88 think that it 18 clear that the I,egl8laturaoon-
templetad paying the 8herfff or hi8 daputia4 four cent4 for
eaoh mile traveled in the discharge of offiolal bU8iUa48 when
the sheriff or his deputies uaed their own autoraobila8,and
thet there Wa8 no intention whatsoever that the shakfff or
his deputy Phould be paid four cant8 a mile ror Ch&tise or
their automobile8 when traveling for any purpoea other than
the dlaoharge of official bUSi.4488.
           In view of the foregoirrg8tatuta8,   it 18 our o in-
ion that the CountyAuditor ha4 the la&      authorltr and rPght
to pra84rib8 and prepare Ion18 to be used by the ehariff or
hi4 daputiee whioh will show the oorraot number of mile8
traveled in the discharge of OffiOial buskra88. Ciaarly,
the shamiri or hi8 daputles oamot ba legally mid any
amount for the u4a of their autoloobi.188  other th4n tha stat- ~
utory amount when 8UOh automobil    are u8ad la the di80krga
of official bU8in.88. In other words, no nrilaaga8hould be
allowed to the 8hariff or his dapuuti48when thay uaad their
automobile  or automobile8 for any prlvata purpose or any pur-
pose other than the dkObar84 Of official bUllitI488,   and a8
above stated, the Auditor CM pra8oribs 4nd prep&r4 the forma
to be u8.d in determining the aorraot numbsr of mile8 traval-
sd by euch officiala in the Ulrcharga of thalr official burl-
na84, provided 8uoh forpr and ragul4tionr ia OonPsotion thara-
with an not lncoo8l8t4nt wlth the Comtitution and lmm of
thi8 State.




                                    By   &&&!&;,i.L           -~-

                                              ArdoU    Willla1~8
                                                      A88i8t4nt

AW:OO